DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE FORMING APPARATUS COMPRISING AN INNER DISCHARGE SPACE AND A LIGHT EMITTING SECTION LOCATED AT THE BORDER BETWEEN THE INNER SPACE AND THE HOUSING THAT CHANGES THE STATE OF EMISSION OF THE LIGHT EMITTING SECTION BASED ON THE CONDITION OF THE IMAGE FORMING APPARATUS.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image reading section, image forming section, discharge section and light emitting section in claim 1, 2, 4-7 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Ohata (US Pub 2019/0052759).

Re claim 1: Ohata teaches an image forming apparatus comprising:
	a housing; an image reading section (interpretation: the image reading section is disposed on the housing and reads a document mounted on a document placing table, which is disclosed on page 5 of the specification.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to read a document mounted on a document placing table (e.g. the MFP contains a housing and a document tray that mounts a document that is read by an image reader, which is seen in figure 1 and taught in ¶ [36].);

[0034] As shown in FIG. 1, an image forming apparatus 1 is a so-called internal ejection type digital multi-function peripheral, and includes a sheet ejection space 100 in an internal portion between an image reader 120 and an image former 130. A post-processor 110 is accommodated inside the sheet ejection space 100. An operation panel 131 is arranged so as to cover a part 101 of the sheet ejection space 100 on the right side as viewed from the front side of the image forming apparatus 1 (hereinafter simply referred to as the “front side”).

[0035] The sheet ejection space 100 includes a sheet ejection port on the right side as viewed from the front side, a wall surface 133 on the back side, and further the operation panel 131 on the front side, so that external light hardly enters.

[0036] The operation panel 131 includes a touch panel 132, and presents information to a user of the image forming apparatus 1 and accepts an instruction input from the user. When accepting an instruction input from the user on the operation panel 131 and executing copy processing, for example, in a sheet-through system, the image forming apparatus 1 feeds documents one by one from a document bundle placed on a document tray 122 of an automatic document feeder (ADF) 121 and conveys the documents to a reading position of the image reader 120. The image reader 120 reads an image from a document at the reading position and generates digital image data, and the data is stored in a controller 134 of the image former 130. The document having passed through the reading position is ejected onto an ejection tray 123.

	an image forming section (interpretation: the image forming section is disposed below the image reading section and forms an image read by the image reading section on a predetermined sheet, which is disclosed on page 5.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to form an image read by the image reading section or form another image on a sheet (e.g. an image former is used t form an image of a document read by a scanner, which is taught in ¶ [36] above.);
	a discharge section (interpretation: the discharge section discharges the sheet on which the image is formed by the image forming section, which is disclosed on pages 5 and 6.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to discharge the sheet on which the image is formed by the image forming section (e.g. the sheet ejection port is considered as the section for discharging the sheet, which is taught in ¶ [42].); and

[0042] For this reason, as shown in FIGS. 3A and 3B, an illuminator 300 is installed on the bottom of the image reader 120. The illuminator 300 is light emitting diodes (LEDs) provided on the front side from the sheet ejection port 135 of the image former 130 up to the sheet receiving side end 112 of the post-processor 110 of when the post-processor 110 is at the pulled-out position, and above the sheet ejection port 135 from the back side of the operation panel 131 up to the wall surface 133.

	a discharge tray configured to receive the sheet discharged from the discharge section (e.g. the sheet ejection tray is used to collect sheets ejected after post processing operations, which is taught in ¶ [37].), wherein

[0037] The image former 130 forms a toner image on the basis of the digital image data stored in the controller 134, transfers the toner image onto a recording sheet supplied from a sheet feeding cassette 140, heat-fixes the toner image, and ejects the recording sheet. The post-processor 110 receives the recording sheet ejected by the image former 130, performs post-processing such as stapling, punching, sorting, and the like, and then ejects the recording sheet onto an ejection tray 111.

	an internal discharge space is defined between the image reading section and the image forming section (e.g. a space is disclosed between the scanning and printing portions, which is taught in ¶ [35] above.),
	the internal discharge space has an opening in a front of the image forming apparatus (e.g. as illustrated in figures 3A and 3B, there is an opening of the discharge area in the front of the MFP, which discussed in ¶ [42] above.), and
	a light emitting section having a predetermined length along a border between the internal discharge space and the housing is provided (e.g. the illuminator is used to light the area of the sheet ejection portion, which is taught in ¶ [42] above.).

Re claim 2: The image forming apparatus according to claim 1, wherein the internal discharge space has a border extending straight in a vertical direction or in a horizontal direction with respect to the housing (e.g. the internal discharge space has a border in figures 3A and 3B that extends in the horizontal direction toward the front of the MFP, which is explained in ¶ [42] above.), and 
the light emitting section has a predetermined length and extends straight along the border in the vertical direction or in the horizontal direction (e.g. the illuminator extends in a predetermined length in the horizontal direction and a small amount in the vertical direction, which is seen in figure 3B and explained in ¶ [42] above.).

Re claim 4: Ohata teaches the image forming apparatus according to claim 1, wherein the housing has a step portion that is recessed along the border, and the light emitting section (interpretation: a light emitting section is provided at a front end portion of the lower wall surface.  More specifically, a light emitting diode (LED) that emits white light is disposed straight in the lower wall surface, and the top of the LED is covered by a blue plate to enable diffusion of blue light, which is disclosed on page 10.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) emits light from inside the step portion (e.g. figure 3B shows a top down viewpoint of the MFP.  The discharge area has a small step portion in the front near the operation unit (131) in figure 3B.  The illuminator emits light from the inside area of the front part of the step portion, which is seen in figure 3B and the illuminator is described in ¶ [42] above.).

[AltContent: ]
    PNG
    media_image1.png
    388
    389
    media_image1.png
    Greyscale
Illumination unit
Re claim 6: Ohata teaches the image forming apparatus according to claim 1, wherein the light emitting section emits white light, and the housing includes a blue plate along the light emitting section to diffuse blue light (e.g. the invention discloses a white light that can be emitted or a blue light that can be emitted for a different purpose, which is equivalent to a blue plate used to diffuse blue light.  This is taught in ¶ [89].).

[0089] (5-6) Although not mentioned in the above embodiment, the plurality of LED lamps constituting the illuminator 300 may respectively have different light colors from each other. For example, the maintenance work of the post-processor includes jam processing, staple cartridge replacement, punch waste removal, sheet passing section cleaning, and the like, and the light color of the lamp may be made to be different corresponding to the maintenance detail, for example, blue for the jam processing, white for the staple cartridge exchange, and so on. In this way, the maintenance worker can easily understand the maintenance work to be performed with the light of the lamp.


Re claim 7: Ohata teaches the image forming apparatus according to claim 1, wherein the light emitting section includes a plurality of light emitters, and a method of switching on the light emitters is configured to be changed depending on a state of the image forming apparatus (e.g. the MFP contains a plurality of lights that illuminate areas within the paper discharge area, which is taught in ¶ [63]-[66].  The light emitters that are operated is changed based on the condition of the MFP, which the conditions are outlined in ¶ [63]-[66].).

[0063] When the cover open of the post-processor 110 is confirmed with the detection signal of the open/close sensor 410 (S605: YES), it is determined that the maintenance work of the post-processor 110 can be started, so that the controller 134, in a case where occurrence of a jam is detected in the processor 110 (S606: YES), turns on jam LEDs (S607).

[0064] As shown in FIG. 7B, the illuminator 300 includes six LEDs, and jam LEDs 301, 302, and 303 are arranged on the front side of the image forming apparatus 1. The jam LED 301 illuminates a range 711 including the front side of a sheet receiving port 701 provided at the sheet receiving side end 112 of the post-processor 110 (FIG. 7A). Likewise, the jam LEDs 302 and 303 respectively illuminate ranges 712 and 713 including the center and back side of the sheet receiving port 701. In this way, the entire sheet receiving port 701 is illuminated by the jam LEDs 301, 302, and 303.

[0065] In addition, in a case where occurrence of a punch error is detected (S608: YES), punch error LEDs are turned on (S609). As shown in FIG. 7B, punch error LEDs 311 and 312 are arranged above the sheet ejection port 135 and on the front side and the center of the image forming apparatus 1. As shown in FIG. 7A, a punch waste container 703 can be pulled out from the sheet receiving side end 112, the punch error LED 311 illuminates the front side portion of the punch waste container 703, and the punch error LED 312 illuminates a portion on the back side of the punch waste container 703. In this way, the entire punch waste container 703 is illuminated.

[0066] Further, in a case where occurrence of a staple error is detected (S610: YES), a staple error LED is turned on (S611). As shown in FIG. 7B, a staple error LED 313 is arranged above the sheet ejection port 135 and on the back side of the image forming apparatus 1. As shown in FIG. 7A, a staple cartridge 702 can be pulled out from the sheet receiving side end 112, and the staple error LED 313 illuminates the entire staple cartridge 702.

Re claim 8: Ohata teaches the image forming apparatus according to claim 1, further comprising
	a controller configured to determine a state of the image forming apparatus, wherein a light emission state of the light emitting section is changed depending on the state determined by the controller (e.g. the MFP determines different states of output condition.  Based on the different error conditions, different lights are operated to highlight a specific aspect of the inside of the MFP, which is taught in ¶ [62]-[66] above.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohata in view of Design Choice (Common Knowledge of printer aesthetics).

Re claim 3: The teachings of Ohata are applied to claim 1 disclosed above.	
However, Ohata fails to specifically teach the features of the image forming apparatus according to claim 1, wherein the housing has a dark-color portion continuous with the internal discharge space and a bright-color portion continuous with the dark-color portion, and the light emitting section is provided at a border between the dark-color portion and the bright-color portion.
However, this is well known in the art as evidenced by Common Knowledge.  Similar to the primary reference, Common Knowledge of printer aesthetics discloses different printer painting designs (same field of endeavor or reasonably pertinent to the problem).    
Common Knowledge of printer aesthetics teaches wherein the housing has a dark-color portion continuous with the internal discharge space and a bright-color portion continuous with the dark-color portion, and the light emitting section is provided at a border between the dark-color portion and the bright-color portion (e.g. the photos below show a Ricoh printer MP 40551 and HP printer M234dwe2.  These MFPs either were available prior to 2021 or have a prior model released prior to 2021.  In either case, printer color differentiation with different parts of the MFP is well known and is the design choice of the manufacturer.  With this design choice implemented with the Ohata placement of the light bars, the invention would create a dark and light portion of the casing separated by the light bar facing the inner space of the MFP.).

 

    PNG
    media_image2.png
    473
    558
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    411
    571
    media_image3.png
    Greyscale


Therefore, in view of Common Knowledge of printer aesthetics, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the housing has a dark-color portion continuous with the internal discharge space and a bright-color portion continuous with the dark-color portion, and the light emitting section is provided at a border between the dark-color portion and the bright-color portion, incorporated in the device of Ohata, in order to design a printer with different colors that contrast the light sheets from the dark surfaces, which aids the user to differentiate the sheet from the inner space area.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohata in view of Kajikawa (JP Pub 2008-268785 (Pub Date: 11/6/2008)).

Re claim 5: The teachings of Ohata are applied to claim 1 disclosed above.
However, Ohata fails to specifically teach the features of the image forming apparatus according to claim 1, further comprising
	an operation unit formed in a plate shape and protruding forward from a front portion of the image reading section, wherein
	the light emitting section includes a sub-light emitting section configured to emit light in a lower portion of the operation unit.
	
	However, this is well known in the art as evidenced by Kajikawa.  Similar to the primary reference, Kajikawa discloses illuminating light at a discharge area (same field of endeavor or reasonably pertinent to the problem).    
Kajikawa teaches further comprising
	an operation unit formed in a plate shape and protruding forward from a front portion of the image reading section (e.g. the operation panel is provided and slightly protrudes to the front of the MFP, which is seen in figure 3 and explained in ¶ [30].), wherein
[0030] First, when the user uses the image forming apparatus 100, the document is placed on the document table 101 provided on the upper surface of the housing portion 125. Subsequently, by using an operation panel 122 provided in the vicinity of the document table 101, the user inputs an input of setting related to image formation from an operation surface of the operation panel 122. The operation panel 122 is connected to an upper surface of the casing 125 of the image forming apparatus 100 by a tilting unit 124, and an LED light 123 is provided as an illumination unit on the rear surface of the operation panel 122. When a start key provided on an operation surface of the operation panel 122 is pressed, the image forming apparatus 100 starts a printing process.

	the light emitting section includes a sub-light emitting section configured to emit light in a lower portion of the operation unit (e.g. the invention teaches light emitting portions underneath an operation panel toward the back or lower portion when rotated out for use, which is taught in ¶ [42].).
[0042] An LED light 123 which irradiates light to the recording medium storage space A is provided on the back surface of the operation surface of the operation panel 122, and the LED light 123 is tilted in conjunction with the tilting of the tilt unit 124. Thus, the user can tilt the operation panel 122 to align the operation surface with the line of sight of the user, and at the same time, the led light 123 can be tilted in conjunction with the operation panel 122 and can automatically illuminate the recording medium accommodating space corresponding to the line of sight of the user.

Therefore, in view of Kajikawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising an operation unit formed in a plate shape and protruding forward from a front portion of the image reading section, wherein the light emitting section includes a sub-light emitting section configured to emit light in a lower portion of the operation unit, incorporated in the device of Ohata, in order to provide lighting at a bottom of an operation panel, which improves lighting at the bottom of the operation panel at an accommodation space (as stated in Kajikawa ¶ [12].).  

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohata in view of Kamiyama (US Pub 2004/0184022).

Re claim 9: Ohata teaches an image forming apparatus comprising:
	a housing; an image reading section configured to read a document mounted on a document placing table (e.g. the MFP contains a housing and a document tray that mounts a document that is read by an image reader, which is seen in figure 1 and taught in ¶ [36] above.);
	an image forming section configured to form an image read by the image reading section or form another image on a sheet (e.g. an image former is used t form an image of a document read by a scanner, which is taught in ¶ [36] above.);
	a discharge section configured to discharge the sheet on which the image is formed by the image forming section (e.g. the sheet ejection port is considered as the section for discharging the sheet, which is taught in ¶ [42] above.); and
	a discharge tray configured to receive the sheet discharged from the discharge section (e.g. the sheet ejection tray is used to collect sheets ejected after post processing operations, which is taught in ¶ [37] above.), wherein
	an internal discharge space is defined between the image reading section and the image forming section (e.g. a space is disclosed between the scanning and printing portions, which is taught in ¶ [35] above.),
	the internal discharge space has an opening in a front of the image forming apparatus (e.g. as illustrated in figures 3A and 3B, there is an opening of the discharge area in the front of the MFP, which discussed in ¶ [42] above.), and
the image reading section is disposed at a top of the housing (e.g. the ADF is at the top of the MFP, which is taught in ¶ [36] above.).
However, Ohata fails to specifically teach the features of a light emitting section having a predetermined length is provided at a top edge portion of the image reading section.
However, this is well known in the art as evidenced by Kamiyama.  Similar to the primary reference, Kamiyama discloses a light on an ADF (same field of endeavor or reasonably pertinent to the problem).    
Kamiyama teaches a light emitting section having a predetermined length is provided at a top edge portion of the image reading section (e.g. a LED is on a device upper portion cover.  The ADF contains the LED used to advise a user of the loading of an original, which is taught in ¶ [35] and [36].).

[0035] A device upper portion cover 1 is a cover of an original feeding device conveying portion, in which an original set LED 4 is disposed at an angular portion.
[0036] The original set LED 4 is an LED for advising a user that the original is accurately loaded on the original loading tray when the original is placed there and the original is detected. If the original is accurately loaded, the original set LED is turned ON. By disposing the original set LED 4 on the angular portion made by the upper surface and the side surface of the device cover 1, a light-on of the LED 4 is allowed to be checked not only from the view point from above, but also from the low view point from the side.

Therefore, in view of Kamiyama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a light emitting section having a predetermined length is provided at a top edge portion of the image reading section, incorporated in the device of Ohata, in order to have a light on top of the ADF, which can aid in positioning a document accurately (as stated in Kamiyama ¶ [06]).  

Re claim 10: The teachings of Ohata in view of Kamiyama are applied to claim 9 disclosed above. 
Ohata teaches the image forming apparatus according to claim 9, further comprising the light emitting section located between the internal discharge space and a document placing table (e.g. the lighting is contained on the bottom of the image reading area and above the paper discharge area.  This places the lighting between the document placement table above and the paper discharge area below, which is seen in figures 7A and 7B and taught in ¶ [42] above.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitamura teaches a display on a the ADF.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Savin (Ricoh) printer product page  at https://www.savin.com/en/products/pd/equipment/printers-and-copiers/multifunction-printers-copiers/mp-4055-black-and-white-laser-multifunction-printer.
        
        2 See HP printer M234dwe product page at “https://www.hp.com/us-en/shop/pdp/hp-laserjet-mfp-m234dwe-printer”.